ACCEPTED
                                                                                        01-14-01032-CR
                                                                             FIRST COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                   8/31/2015 9:48:40 AM
                                                                                  CHRISTOPHER PRINE
                                                                                                 CLERK

                         01-14-001032-CR & 01-14-01033-CR
                                          In the
                                   Court of Appeals                    FILED IN
                                         For the                1st COURT OF APPEALS
                                                                    HOUSTON, TEXAS
                                 First District of Texas        8/31/2015 9:48:40 AM
                                       At Houston               CHRISTOPHER A. PRINE
                                                             Clerk
                               No. 1387546 & 1387547
                             In the 351st District Court of
                                 Harris County, Texas
                              
                         WILLIAM MONTERIAL JONES
                                      Appellant
                                        v.
                              THE STATE OF TEXAS
                                Appellee
                         
                STATE’S MOTION FOR EXTENSION OF TIME
                   IN WHICH TO FILE APPELLATE BRIEF
                         


TO THE HONORABLE COURT OF APPEALS OF TEXAS:

      COMES NOW THE STATE OF TEXAS, in accordance with Rules 10.5(b)(1)

and 38.6(d) of the Texas Rules of Appellate Procedure, and files this motion for

extension of time in which to file the State’s brief in these cases, and, in support

thereof, presents the following:

      1. In the 351st district court of Harris County, Texas, cause numbers 1387546

          & 1387547, the State of Texas v. William Monterial Jones, appellant, was

          convicted of aggravated robbery with a deadly weapon and felon in

          possession of a weapon.
       2. He was assessed punishment of confinement for 40 years in the Institutional

       Division of the Texas Department of Criminal Justice.

       3. The State’s brief was due on August 28, 2015.

       4. An extension of time in which to file the State’s brief is requested until

       September 4, 2015.

       5. Two previous extension has been requested by the State.

       6. The facts relied upon to explain the need for this extension are:

      Since my last motion for extension, I have filed motions in cause
number 01-14-0444-CR and 14-14-00831-CR. I prepared for and participated
in a contempt hearing against Sondra Humphrey, the former official court
reporter for County Court at Law No. 8 of Harris County, Texas. Additionally,
I answer trial court questions from other prosecutors on a daily basis. This
motion is not sought for delay, but so that justice may be done.

       WHEREFORE, the State prays that this Court will grant an extension of time

until September 4, 2015 in which to file the State’s brief in this case.

                                                        Respectfully submitted,
                                                        /s/ Abbie Miles
                                                        Abbie Miles
                                                        Assistant District Attorney
                                                        Harris County, Texas
                                                        1201 Franklin, Suite 600
                                                        Houston, Texas 77002
                                                        (713) 755-5826
                                                        TBC No. 24072240
                          CERTIFICATE OF SERVICE

      This is to certify that a copy of the foregoing instrument has been mailed to the

appellant’s attorney at the following address on August 31, 2015:

      Ann Lee Moseley
      2002 Timberloch Place, #200
      The Woodlands, TX 77380


                                              /s/ Abbie Miles
                                              Abbie Miles
                                              Assistant District Attorney
                                              Harris County, Texas


Date: August 31, 2015